McCay, Judge.
1. We see no error in the charge of the Court in this case. By our Code, section 3702, “the testimony of one witness is sufficient to establish a fact,” except in certain specified cases, one of which is, by the same section, declared to be “in any case of felony where the witness is an accomplice.” We do not think the charge of the Judge is objectionable, in that he said, that in cases of misdemeanor the accomplice is to be judged as other witnesses. It is contended that this was calculated to impress upon the minds of the jury the idea that they were to ctedit the accomplice, as. though he stood before them, free from any stain upon his character. We do not think so. The Judge said to the jury, that the testimony of the accomplice “was to be weighed by them — they were to judge of its credibility and effect.” This was, perhaps, as far as the Judge ought to have gone. It was for the jury to determine from all the facts. That he was an accomplice was one of the facts. When the Judge said this, the inference is very unfair, that the Judge meant the jury was to judge of the credibility of his testimony, as though he were not an accomplice. Other witnesses are to be judged by all the facts legally before the jury, and so are accomplices.
2. We see no error in the admission of the statement of the wagoner; it was one link in the chain of evidence implicating the prisoner, as the cotton was traced to his possession and found there. We think the statement of the wagoner, as to who sent him, was part of the res gestas. So as to the act of the principal thief. Whatever he might have said, it is plain that he knew he was stealing. The fact, too, seems to be, that it was Guiton’s cotton that was taken.
3. If the jury believed the accomplice, it was plain that the defendant knew he was aiding and encouraging a thief, and they were fully justified in their verdict.
Judgment affirmed.